DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Corey et al (US PGPub 2016/0129445) teaches a  reaction module 240 of the multiplex cartridge 10, which includes a fluidic processing panel 354, secured to the bottom of the top plate 241. The fluidic processing panel 354 facilitates a number of functionalities of the multiplex cartridge 10, such as fluid movement and analyte detection. Such fluid movements may include transporting one or more droplets of fluid along fluid transport pathways, mixing fluids by moving one or more droplets in an oscillatory fashion (e.g., linearly back and forth or in a continuous (e.g., circular, oval, rectangular) path), combining fluid droplets that may contain different materials, splitting droplets into two or more smaller droplets, etc (see [0219]). Furthermore, Corey et al teaches that the fluidic processing panel 354 comprises a grid of electrodes which form and define discrete processing zones, including pathways, for fluid droplets as appropriate for the assays or other process(es) being performed in the reaction module 240. In general, a “spot” or “location” or “pad” (sometimes referred to as an “electrowetting pad” or “EWP”) is generally depicted in the figures as a rectangle wherein the lines forming the sides of the rectangle represent electrodes, such that a 
In addition, Campbell-Brown et al (US PGPub 2016/0036150) teaches a flexible substrate for a fluid cartridge, comprising an integrated circuit connected to the flexible substrate, and electrical connector pads arranged on the flexible substrate for connection to the integrated circuit (see abstract). Specifically, Campbell-Brown et al teaches a fluid cartridge 80, which includes a housing 23 and the flexible circuit 1 attached to the housing 23. The flexible circuit 1 includes the flexible substrate 2 and connected to it the first integrated circuit 3 and the fluid dispensing die 9 (see [0019]). In addition, Campbell-Brown et al teaches that the cartridge further includes first and second electrical connector pads 7, 8 which form part of a single regularly patterned connector pad array 6. For example, the first and the second electrical connector pads 
However, neither Corey et al nor Campbell-Brown et al teaches or fairly suggests a cassette wherein each interconnect pad of the second row of interconnect pads is electrically coupled to one of a second set of vias, and wherein the second set of vias electrically coupled to the second row of interconnect pads are offset relative to an alignment of the interconnect pads of the first and second rows (as claimed in claims 1, 5 and 12). Furthermore, it is noted that this alignment of the interconnect pads of the first and second rows preventing damage of the electrical couplings in the cassette, they can occur due to friction upon the cassette inserting in a liquids distribution device (see [0049] of the instant specification). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797